Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0237254 to Yamaguchi et al. in view of US 2015/0113875 to Liotta.
Re: Claim 1. Yamaguchi et al. teaches the cultivation of plants in the family Asteraceae (See Abstract, paragraph [0026]), comprising growing the plants hydroponically (See paragraph [0044]) for the production of rubber. However, Yamaguchi et al. does not expressly disclose that during the culturing of the plants, the amount of a nutrient solution is adjusted so that 10 to 50% of the total length from the tip of the tap root of the plant is soaked in a nutrient solution, and the rest of the tap root is exposed to a gas. 
Liotta teaches a hydroponic apparatus and method (See Abstract, Fig. 3A-3B, paragraph [0010]) wherein plants are cultivated in a basket over a nutrient solution, wherein the height of the basket is adjusted such that the ratio of the length of the roots immersed in the nutrient solution is 10%  and 90% of the roots are exposed to air for thirty minutes and then can be adjusted to 90% of the roots immersed in the nutrient solution and 10% of the roots exposed for thirty minutes, wherein the cycle is repeated (See paragraphs [0006]-[0010]). Liotta states “any permutation can be programmed in the computer system to optimize the growth of the plant.” in the same section. Liotta teaches that the adjustments to nutrient level height on the roots optimize plant growth speed and increase nutrient delivery (See paragraphs [0038]-[0039]).
The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The Asteraceae as taught by Yamaguchi et al. for the same benefits outlined above taught by Liotta. 
However, the combination of Yamaguchi et al. and Liotta does not expressly disclose the specific combination of the length of the tap root soaked from the tip is 20 to 50% of the total length of the root and that this condition is maintained during 90% or longer of the period of hydroponic cultivation. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to program the system of Liotta to soak the roots between 20 and 50% of their total length from the tip for a duration of 90% or more of their cultivation period because Applicant has not disclosed that the particular combination provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the cycle expressly proposed by Liotta, durations of less than 90% (e.g. 69%, 50%), and/or lengths below 20% (e.g. 9%) or above 50% (e.g. 51%), and/or any permutation which could be performed by Liotta which keeps the roots from drying out during the cultivation period because Applicant has provided no criticality to the particular range of lengths and/or the particular range in duration of the cultivation period. From a review of the originally filed disclosure, the duration is recited “[to be] preferred that during the period of hydroponic culture, the plant is substantially always cultured under conditions where 10 to 50% of the total length … is soaked” and then “substantially always” is then defined to be at least In re Aller, 105 USPQ 233. 
Re: Claim 2. Yamaguchi et al. in view of Liotta renders obvious the method for hydroponic culture of a plant of the family Asteraceae according to claim 1 as outlined above,
Yamaguchi et al. teach wherein the plant of the family Asteraceae
Re: Claim 3. Yamaguchi et al. in view of Liotta renders obvious the method for hydroponic culture of a plant of the family Asteraceae according to claim 1 as outlined above,
Yamaguchi et al. teach wherein the hydroponic culture step is carried out at a culture temperature of 25°C or lower (paragraph [0017], paragraph [0062] - temperature is preferably between 16°C and 23°C). 
Re: Claim 4. Yamaguchi et al. in view of Liotta renders obvious the method for hydroponic culture of a plant of the family Asteraceae according to claim 1 as outlined above,
Yamaguchi et al. teach wherein the hydroponic culture step comprises light conditions including a photoperiod of 15 hours or longer and an illuminance at leaf level of 6,000 lx or higher (paragraph [0063]-[0064]- illuminance at leaf level of 7000 lx to 20000 lx with a photoperiod preferably of 18 hours). 
Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive. 
On pages 5-7 of Applicant’s Remarks, it is alleged that the particularly claimed range for the root length soaked in nutrient solution as well as the duration for the soaking during the cultivation step are critical because as compared to the comparative examples 1 and 2, which respectively teach fully immersing the tap root between 90 and 100% of the root length for the entire duration and a soil cultivation, the tap roots allegedly grows bigger and faster leading to more rubber production. First, the argument is found to be unpersuasive because comparing a root length between 20 and 50% for 90% duration to full immersion and soil cultivation does not provide evidence of those particular values providing unexpected results and merely describing the ranges as preferences does not outline why said preferences are critical. Second, in paragraph 
On pages 7-8 of Applicant’s Remarks, it is alleged that obviousness rejections cannot be merely conclusory statements and that there are no working examples in Liotta so choosing the specific ranges requires hindsight. First, Examiner outlined in the previous rejection that it would be an obvious design choice to pick similar ranges as the Applicant because the application fails to provide criticality for the specific values. Examiner also outlined that Liotta teaches “any permutation” or time and root length submersion such that one of ordinary skill in the art taking the totality of the disclosure into consideration could have easily came to the same ranges since unexpected results have not been pointed out by the Applicant of the present application. Second, Liotta teaches all permutations and then gives an example such in paragraph [0010], it is unclear how that is not a working example as alleged. Additionally, as already outlined, there is no criticality for the claimed ranges such that within the broad outline of Liotta, there are finite choices for root length submersion lengths and duration of submersion such that the non-critical claimed ranges could be practiced as an obvious matter of design choice. 
On pages 8-9, it is alleged that Liotta teaching exposing roots to air is distinct from Applicant’s recitation of exposing the roots to a gas, that the lower limit of 20% now claimed is further apart from Liotta’s 10%, and the duration of 90% has a bigger difference from Liotta. First, air is a gas. Second, raising the lower limits on the root length and duration does not address the issue of criticality or the fact that Liotta teaches all permutations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael A. Fabula/Examiner, Art Unit 3647
 
/MONICA L BARLOW/Primary Examiner, Art Unit 3644